SALE OF CHECKS ACT — SURETY BOND REQUIREMENT (1) Under the Sale of Checks Act, the Bank Commissioner may not waive or reduce surety bond requirements for licensees.  (2) The only security that the Bank Commissioner may accept under the Sale of Checks Act in lieu of a surety bond are those set out in 6 O.S. 2109 [6-2109](b) (1970).  The Attorney General has had under consideration your letter of January 26, 1971, in which you requested the following opinion: "Under the Sale of Checks Act, does the Bank Commissioner have the authority to waive or reduce surety bond requirements for licensees?" 6 O.S. 2108 [6-2108] (1970) provides in part: "Each approved applicant shall furnish a corporate surety bond in the principal sum of Fifty Thousand Dollars ($50,000) and an additional principal sum of Five Thousand Dollars ($5,000) for each location within this State at which checks of the licensee are issued or sold, . . ." The Legislature, in using the term "shall furnish", makes the provision mandatory. There is no section within the Sale of Checks Act that purports to give the Commissioner authority to waive the surety bond requirement.  In the letter accompanying your opinion request, 6 O.S. 2111 [6-2111] (1970) is cited as possible authority for waiver of the surety bond requirement. This section is entitled, "Semi-annual reports", and reads in part as follows: "Unless a licensee shall have on file in the office of the Commissioner a bond in the maximum amount required under Section 8 of this Act, (2108 of this Title) or shall have deposited securities equal to such amount as provided in Section 9 (b) of this Act, (2109 of this Title) such licensee shall . . . file a report with the Commissioner. . ." This section provides for a waiver of annual reports to the Commissioner in the event the maximum amount of the surety bond has been filed. It does not, however, purport in any way to give the Commissioner the authority to waive or reduce the bond requirement, and it is the opinion of the Attorney General that this provision does not apply to the question contained in the opinion request.  The statutes provide that a licensee may deposit a security in lieu of a surety bond in 6 O.S. 2109 [6-2109](b) (1970).  "In lieu of any bond required under this act, the licensee may deposit with the Commissioner securities with a par value equal to the amount of any such bond. Such securities shall consist of (1) general obligation of or fully guaranteed by the United States . . .; or (2) direct general obligations of the State of Oklahoma, or of any county, city, town, school district, or other political subdivision or municipal corporation of the State of Oklahoma. . ." The balance of this section mere relates to the manner in which the commission may deposit such securities, and does not provide for any additional securities which may be deposited in lieu of the surety bond.  It is therefore the opinion of the Attorney General that the answer to your first question is in the negative. It is the opinion of the Attorney General that the answer to your second question is in the negative.  (Paul C. Duncan)